918 A.2d 270 (2007)
281 Conn. 918
INTERCITY DEVELOPMENT, LLC
v.
Joao ANDRADE et al.
No. 17848.
Supreme Court of Connecticut.
Decided February 28, 2007.
Robert E. Ghent, Waterbury, in support of the petition.
David P. Friedman and Marcy Tench Stovall, Bridgeport, in opposition.
The plaintiff's petition for certification for appeal from the Appellate Court, 96 Conn.App. 608, 901 A.2d 731 (2006), is granted, limited to the following issue:
"Did the Appellate Court properly reverse the judgment for the plaintiff on its recovery on its mechanic's lien and attorney's fees?"
*271 The Supreme Court docket number is SC 17848.